Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Jonathan Platt on 6/16/2022.

The application has been amended as follows:

IN THE CLAIMS

18. (Currently amended) An aircraft pitot tube comprising:
a heat spreader structure that defines therein;
an additional sampling tube attached to the heat spreader structure, wherein the additional sampling tube has an opening therein, defining a static pressure chamber within the additional sampling tube;
a thermal energy source in thermal communication with the heat spreader structure;
wherein the heat spreader structure is at a tip of the pitot tube; [[and]]
wherein the heat spreader structure transfers heat between the thermal energy source and an environment external to the pitot tube, and
wherein the heat spreader structure includes multiple heat pipes, with each of the heat pipes configured to transfer heat via thermal conductivity, and via phase change of a working fluid internal to the heat pipe.

19. (Cancelled)

20. (Currently amended) An aircraft pitot tube comprising:
a heat spreader structure that defines therein;
an additional sampling tube attached to the heat spreader structure, wherein the additional sampling tube has an opening therein, defining a static pressure chamber within the additional sampling tube;
a thermal energy source in thermal communication with the heat spreader structure;
wherein the heat spreader structure transfers heat between the thermal energy source and an environment external to the pitot tube;
wherein the heat spreader structure includes a central heat pipe surround by periphery heat pipes; and
wherein the dynamic pressure chamber includes interstitial spaces between the central heat pipe and the periphery heat pipes.

	Claim 18 was amended to include allowable subject matter and correct minor informalities.
	Claim 20 was amended to correct a minor informality.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Regarding claims 2, 5 and 7, the examiner adopts the reasons disclosed by Applicant in the Remarks dated 5/25/2022.
Regarding claim 18, the prior art of record and the examiner’s knowledge does not disclose or suggest a heat spreader structure that is at a tip of the that includes multiple heat pipes, with each of the heat pipes configured to transfer heat via thermal conductivity, and via phase change of a working fluid internal to the heat pipe, in combination with the other limitations of the claim.
Regarding claim 20, the prior art of record and the examiner’s knowledge does not disclose or suggest a heat spreader structure that includes a central heat pipe surround by periphery heat pipes; and wherein the dynamic pressure chamber includes interstitial spaces between the central heat pipe and the periphery heat pipes, in combination with the other limitations of the claim.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN N OLAMIT whose telephone number is (571)270-1969. The examiner can normally be reached M-F, 8 am - 5 pm (Pacific).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on (571) 272-2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUSTIN N OLAMIT/Primary Examiner, Art Unit 2853